829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John R. PEEPLES, Jr., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-1053.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided Sept. 23, 1987.

Appeal from the United States Tax Court.  Joan Seitz Pate, Special Trial Judge.  (5779-86)
John R. Peeples, Jr., pro se.
Murray S. Horwitz;  William Sears Estabrook, III, U.S. Department of Justice, for appellee.
Before JAMES DICKSON PHILLIPS, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John R. Peeples, Jr., is a tax protester who challenges a Tax Court decision upholding a statutory notice of deficiency and imposing sanctions.


2
Peeples's tax protester arguments on appeal present no colorable issue.  This Court has twice rejected Peeple's argument that he is entitled to rely on the Fifth Amendment in refusing to complete his tax forms.  Peeples v. Commissioner, 771 F.2d 77 (4th Cir.1985);  Peeples v. Commissioner, No. 84-1589 (4th Cir.  Dec. 20, 1984) (unpublished).


3
Because this appeal to this Court is frivolous, we grant the government's motion to impose sanctions.  Fed.R.App.P.  38;  28 U.S.C. Sec. 1912.  We award the amount of $1,500 to the United States in lieu of particularized fees and costs.*


4
We dispense with oral argument because this appeal is frivolous.  Fed.R.App.P. 34(a)(1).


5
AFFIRMED AND SANCTIONS IMPOSED.



*
 We note that this Court has awarded lump sum sanctions in Leining v. Commissioner, No. 86-1253 (4th Cir.  July 21, 1987) (unpublished);  United States v. Bowser, No. 86-1241 (4th Cir.  April 22, 1987) (unpublished);  United States v. Wissig, No. 86-1188 (4th Cir.  Dec. 29, 1986) (unpublished);  Chapman v. Egger, No. 86-2151 (4th Cir.  Oct. 21, 1986) (unpublished);  Jensen v. United States, No. 86-1504 (4th Cir.  June 25, 1986) (unpublished), motion for accounting and cert. denied, --U.S. ----, 55 U.S.L.W. 3278 (Oct. 20, 1986).  See also Leogrande v. United States, 811 F.2d 147 (2d Cir.1987) (imposing $3,000 lump sum sanction)